DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
For a compact prosecution on this application, Examiner called Mr. Malek on 12/3/2021 to discuss issues on amended claims and Remarks (dated 11/15/2021). However, Examiner was not able to have a discussion before the office action.
Examiner has rescinded the restriction requirements dated 4/23/2021 and examined the new claims because Examiner would need to spend more time restricting new claims than examining. Newly amended claims caused a lot of burden on Examiner. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 30, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On Applicant’s Remark (11/15/2021) on page 13 line 6, Applicant argues for “new claim 9” which actually has been cancelled. 
Claim Objections
Claims 1-8, 25-36 are objected to because of the following informalities:  claim 1 recites “SFP+, QSFP, QSFP+, MXC, MTP, and MTO”” and it is recommended to recite full words for their first occurrences.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 20140269745).
Regarding claim 25, Johnson teaches a first port that is a direct interconnect port configured to be connected to the direct interconnect network, said first port internally connected to a direct interconnect application-specific integrated circuit (ASIC) (Fig. 1, VF_ports on CEE Chip), and 
a second port that is a traditional network port configured to be connected to at least one of switches and devices that form the traditional network (Fig. 1, N_Ports on FC Chip), said second port internally connected to a network controller ASIC (Fig. 2 Control Processor 124), and a first port that is a direct interconnect port configured to be connected to the direct interconnect network and a second port that is a traditional network port configured to be connected to at least one of switches and devices that form the traditional network, each of said first and second ports internally connected to a direct interconnect and traditional ASIC (Fig. 1), and 
wherein the first and second ports together provide a means by which the dedicated network gateway device is capable of bridging, switching or routing network traffic between the traditional network and the direct interconnect network (Fig. 1).
(Fig. 1 and Fig. 2).

Regarding claims 31, Johnson teaches a first set of at least one traditional network ports with a single link per port (Fig. 2, 110, 24 CEE interface), such ports being connected to at least one of switches and devices that form the traditional network; a second set of at least one direct interconnect ports with one or more links per port, such ports being connected to the direct interconnect network (Fig. 2, 120 FC Chip); and a plurality of direct interconnect ports that are logically associated by the gateway device to act as a single direct interconnect node; 
wherein the first set and second set of ports together provide a means by which the dedicated network gateway device is capable of bridging, switching or routing network traffic between the traditional network and the direct interconnect network (Fig. 1, 108, FC Switch); and 
wherein the gateway device further comprises a coordination function that assigns one or more direct interconnect nodes within the direct interconnect network to each of the at least one logically associated direct interconnect ports (Fig. 1, 112 N_Ports).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20140269745).
Regarding claim 30, Johnson teaches a first set of traditional network ports with a single link per port, such ports being connected to end devices that form a first traditional network (Fig. 2, 110, 24 CEE interface); and 
a second set of direct interconnect ports with two or more links per port, such ports being connected to the direct interconnect network (Fig. 2, 120 FC Chip); and 
wherein said direct interconnect network acts as a backbone that allows network traffic to route from the dedicated network gateway device to another dedicated network gateway device (Fig. 1, 108, FC Switch); and wherein the gateway devices further comprise a coordination function that assigns one or more direct interconnect nodes (Fig. 1, 112 N_Ports) within the direct interconnect network to each of the at least one direct interconnect ports of the gateway device and the another gateway device.
However, Johnson does not expressly teach said another dedicated network gateway device comprising: a first set of traditional network ports with a single link per port, such ports being connected to end devices that form a second traditional network; and a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20140269745) in view of Raza et al. (US 20180077472).
Regarding claim 26, Johnson does not expressly teach the first port comprises at least one of a MXC, MTP, and MTO connector. Raza teaches [0024] The QSFP transceiver is connected to the rear chassis MPO connector by a straight 12 fiber MPO cable with MTP connectors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Raza in order to maps optical fiber communication paths of one density to optical fiber communication paths of a different density, for either breakout or aggregation functionality ([0003], Raza).
Regarding claim 27, Johnson does not expressly teach wherein the second port comprises at least one of a SFP+, QSFP, and QSFP+ connector. Raza teaches [0024] The QSFP transceiver is connected to the rear chassis MPO connector by a straight 12 fiber MPO cable with MTP connectors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Raza in order to maps optical fiber communication paths of one density to optical fiber .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20140269745) in view of Raza-685 (US 20160091685, hereinafter Raza-685).
28, Johnson does not expressly teach the first port is connected to a passive patch panel/hub used in the implementation of the direct interconnect network. Raza-685 teaches Fig.6 and [0059] The TOR Fiber Mesh Interconnects 208 are passive optical interconnects that employ a fiber mesh structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Raza-685 since today's digital and optical switching systems allow for substantial growth in the size of communication networks to meet the needs of ever expanding communication networks ([0006], Raza-685).

9-24. (CANCELED).
Allowable Subject Matter
Claims 1-8 and 32-36 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467